Citation Nr: 9921587	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  91-44 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Shreveport, 
Louisiana


THE ISSUE

Entitlement to outpatient dental treatment.

(The issues of entitlement to service connection for allergic 
rhinitis, headaches, chronic pulmonary disease, a skin disorder, 
noncompensable dental disability for treatment purposes, and 
compensable dental disability are addressed in simultaneously 
issued separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1960 to November 
1969.

This appeal arises from an adverse decision of the Department of 
Veterans Affairs (VA) Medical Center (VAMC) in Shreveport, 
Louisiana dated in December 1990.  The VAMC decision denied 
entitlement to outpatient dental treatment.  

The veteran's claims were remanded by the Board of Veterans' 
Appeals (Board) in July 1992 and October 1994.


FINDINGS OF FACT

1. The veteran has no service-connected compensable dental 
condition.

2. The veteran did not apply for VA outpatient dental treatment 
within one year of his discharge from service.

3. The veteran does not have any dental condition due to a combat 
wound or other in-service dental trauma.

4. The veteran was not a prisoner of war (POW), is not a 
participant in Chapter 31 Vocational Rehabilitation, and has no 
service connected disabilities.


CONCLUSION OF LAW

The requirements for outpatient dental treatment have not been 
met.  38 U.S.C.A §§ 1110, 1712 (West 1991); 38 C.F.R. § 17.161(c) 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the veteran's service medical records reveals extensive 
dental treatment including restoration of caries and extractions 
of non-restorable teeth.  The veteran was apparently fitted with 
a partial plate denture in late 1967.

The veteran submitted dental records from Dr. M.S. dated from 
January 1976 to February 1987 and from 1993.  These reflect 
multiple extractions of teeth.  Diagrams of the veteran's teeth 
indicate that the majority of teeth have been extracted.  A July 
1993 diagram indicates the remaining teeth were Number's 2, 22, 
23, 24, 25, 26, 27.  Tooth Number 2 was extracted shortly after 
the diagram was drawn.  The dental treatment plan indicates the 
remaining teeth were to be extracted; however, the treatment 
records do not reflect whether this was accomplished.

The veteran underwent an Agent Orange examination in July 1988.  
He reported that he had developed carious teeth, and had had 
severe problems since 1970.  The review of systems revealed 
occasional headaches, no particular "ENT" symptoms except 
painful teeth and dental caries.  Physical examination revealed 
carious teeth.

In May 1991 the veteran sought treatment at VA because his 
headaches had been increasing and he had shortness of breath when 
doing physical activity.  On examination he had only a few teeth 
which were carious, abscessed, and needed removal. 

An ENT consultation in September 1991 noted the veteran had 
multiple carious teeth that were very bad.  The diagnoses were 
severe headaches that might well be sinus and "severe" dental 
caries that might be contributing to frontal headaches. 

In October 1992 the veteran was again examined by VA.  He had 
frequent epigastric discomfort with distention of the abdomen 
since having bad trouble with his teeth 10 years earlier.  On 
physical examination the veteran's head, eyes, ears, nose, 
throat, fundi, neck, chest, lungs, lymph nodes, heart, abdomen, 
external genitalia, peripheral pulses, and spine all showed no 
abnormalities.

In July 1993 the veteran was evaluated by Dr. J.C.G. for 
disability purposes.  He noted the veteran complained of 
primarily pain in the mouth.  He had had serious dental problems 
for years.  He said that he had finally decided to get them 
pulled and a dentist had started working on them.  He said that 
most of his teeth were rotten and had been falling out.  He had 
considerable difficulty in chewing anything solid.  He was taking 
an antibiotic because of chronic infection in his teeth. 

The doctor performed a physical evaluation.  The veteran's dental 
condition was noted to be "terrible."  He had about six teeth 
in the lower jaw that were all broken off at the root.  He had 
gingivitis surrounding the broken off teeth roots.  He had only 
one tooth remaining in the upper, and it was in bad shape also.  
The diagnosis was multiple carious teeth with surrounding 
gingivitis, chronic.  That was said to be the most pressing 
problem, and a dentist was to begin extractions the next week. 

The veteran has submitted numerous statements that express his 
frustration with the amount of time it has taken to resolve his 
claim.  He also reiterates his contentions as outlined above.

Analysis

The Board notes that the veteran's claim has been pending since 
December 1990.  Since that time several changes have been made to 
the regulations governing service connection for dental disease 
or injury of individual teeth.  Review of the procedural 
development below reveals that the veteran has not been fully 
apprised of these changes, most recently to 38 C.F.R. § 3.381, 
3.382, and 4.149.  The Board finds that the veteran is not 
prejudiced by its consideration of the revised regulation in the 
first instance.  The revisions were not meant to consitute 
substantive changes in the regulations, and could not alter the 
outcome of the veteran's claim.  The benefit the veteran is 
seeking is entitlement to outpatient dental treatment.  Even if 
all of the veteran's treatable carious teeth, replaceable missing 
teeth, and periodontal disease were found to be service-
connected, the veteran would not be eligible for outpatient 
dental treatment.

In 1994, VA added 38 C.F.R. § 4.149, which provided that 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis are not disabling conditions, and may be service-
connected solely for the purpose of determining entitlement to 
dental examination or outpatient dental treatment under the 
provisions of Chapter 17.  38 C.F.R. § 4.149 (1998).  Prior to 
that time, the rating schedule did not provide for compensation 
for those disabilities, the 1994 regulation merely made that 
clear.

In 1999, § 4.149 was removed and those provisions added to 
§ 3.381, which now notes that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected solely 
for the purpose of establishing eligibility for outpatient dental 
treatment as provided in 38 C.F.R. § 17.161.

Although the regulations have changed several times, they did not 
alter those disabilities entitled to compensation nor did they 
alter the requirements of entitlement to outpatient dental 
treatment as outlined below.  The Board notes that the veteran 
has been notified of those provisions.  Appellate adjudication of 
the veteran's claims at this time will not prejudice the veteran.

As noted, the question before the Board is whether the provisions 
of 38 U.S.C.A. § 1712 and 38 C.F.R., Chapter 17 will permit VA to 
afford the veteran outpatient dental treatment.

The provisions of 38 U.S.C.A. § 1712(a) provide:

(a)(1) Outpatient dental services and 
treatment, and related dental appliances, 
shall be furnished under this section only 
for a dental condition or disability - 

(A) which is service-connected and 
compensable in degree;

(B) which is service-connected, but not 
compensable in degree, but only if -(i) the 
dental condition or disability is shown to 
have been in existence at the time of the 
veteran's discharge or release from active 
military, naval, or air service; (ii) the 
veteran had served on active duty for a 
period of not less than 180 days or, in the 
case of a veteran who served on active duty 
during the Persian Gulf War, 90 days 
immediately before such discharge or 
release; (iii) application for treatment is 
made within 90 days after such discharge or 
release, except that (I) in the case of a 
veteran who reentered active military, 
naval, or air service within 90 days after 
the date of such veteran's prior discharge 
or release from such service, application 
may be made within 90 days from the date of 
such veteran's subsequent discharge or 
release from such service, and (II) if a 
disqualifying discharge or release has been 
corrected by competent authority, 
application may be made within 90 days 
after the date of correction; and (iv) the 
veteran's certificate of discharge or 
release from active duty does not bear a 
certification that the veteran was 
provided, within the 90-day period 
immediately before the date of such 
discharge or release, a complete dental 
examination (including dental X-rays) and 
all appropriate dental services and 
treatment indicated by the examination to 
be needed;

(C) which is a service-connected dental 
condition or disability due to combat 
wounds or other service trauma, or of a 
former prisoner of war;

(D) which is associated with and is 
aggravating a disability resulting from 
some other disease or injury which was 
incurred in or aggravated by active 
military, naval, or air service;

(E) which is a non-service-connected 
condition or disability of a veteran for 
which treatment was begun while such 
veteran was receiving hospital care under 
this chapter and such services and 
treatment are reasonably necessary to 
complete such treatment;

(F) from which a veteran who is a former 
prisoner of war and who was detained or 
interned for a period of not less than 90 
days is suffering;

(G) from which a veteran who has a service-
connected disability rated as total is 
suffering; or (H) the treatment of which is 
medically necessary (i) in preparation for 
hospital admission, or (ii) for a veteran 
otherwise receiving care or services under 
this chapter. 

(2) The Secretary concerned shall at the 
time a member of the Armed Forces is 
discharged or released from a period of 
active military, naval, or air service of 
not less than 180 days or, in  the case of 
a veteran who served on active duty during 
the Persian Gulf War, 90 days provide to 
such member a written explanation of the 
provisions of clause (B) of paragraph (1) 
of this subsection and enter in the service 
records of the member a statement signed by 
the member acknowledging receipt of such 
explanation (or, if the member refuses to 
sign such statement, a certification from 
an officer designated for such purpose by 
the Secretary concerned that the member was 
provided such explanation).
 
38 U.S.C.A. § 1712(a)(1),(2) (West 1991).

The regulation implementing § 1712 is 38 C.F.R. § 17.161 
(formerly 38 C.F.R. § 17.123).  That regulation provides as 
follows:

Outpatient dental treatment may be 
authorized by the Chief, Dental Service, 
for beneficiaries defined in 38 U.S.C. 
1712(b) and 38 CFR 17.93 to the extent 
prescribed and in accordance with the 
applicable classification and provisions 
set forth in this section.

(a) Class I. Those having a service-
connected compensable dental disability or 
condition, may be authorized any dental 
treatment indicated as reasonably necessary 
to maintain oral health and masticatory 
function. There is no time limitation for 
making application for treatment and no 
restriction as to the number of repeat 
episodes of treatment.

(b) Class II. (1)(i) Those having a 
service-connected noncompensable dental 
condition or disability shown to have been 
in existence at time of discharge or 
release from active service, which took 
place after September 30, 1981, may be 
authorized any treatment indicated as 
reasonably necessary for the one-time 
correction of the service-connected 
noncompensable condition, but only if: (A) 
They served on active duty during the 
Persian Gulf War and were discharged or 
released, under conditions other than 
dishonorable, from a period of active 
military, naval, or air service of not less 
than 90 days, or they were discharged or 
released under conditions other than 
dishonorable, from any other period of 
active military, naval, or air service of 
not less than 180 days; (B) Application for 
treatment is made within 90 days after such 
discharge or release. (C) The certificate 
of discharge or release does not bear a 
certification that the veteran was 
provided, within the 90-day period 
immediately before such discharge or 
release, a complete dental examination 
(including dental X-rays) and all 
appropriate dental treatment indicated by 
the examination to be needed, and (D) 
Department of Veterans Affairs dental 
examination is completed within six months 
after discharge or release, unless delayed 
through no fault of the veteran. (ii) Those 
veterans discharged from their final period 
of service after August 12, 1981, who had 
reentered active military service within 90 
days after the date of a discharge or 
release from a prior period of active 
military service, may apply for treatment 
of service-connected noncompensable dental 
conditions relating to any such periods of 
service within 90 days from the date of 
their final discharge or release. (iii) If 
a disqualifying discharge or release has 
been corrected by competent authority, 
application may be made within 90 days 
after the date of correction.

(2)(i) Those having a service-connected 
noncompensable dental condition or 
disability shown to have been in existence 
at time of discharge or release from active 
service, which took place before October 1, 
1981, may be authorized any treatment 
indicated as reasonably necessary for the 
one-time correction of the service-
connected noncompensable condition, but 
only if: (A) They were discharged or 
released, under conditions other than 
dishonorable, from a period of active 
military, naval or air service of not less 
than 180 days. (B) Application for 
treatment is made within one year after 
such discharge or release. (C) Department 
of Veterans Affairs dental examination is 
completed within 14 months after discharge 
or release, unless delayed through no fault 
of the veteran.

(ii) Those veterans discharged from their 
final period of service before August 13, 
1981, who had reentered active military 
service within one year from the date of a 
prior discharge or release, may apply for 
treatment of service-connected 
noncompensable dental conditions relating 
to any such prior periods of service within 
one year of their final discharge or 
release. (iii) If a disqualifying discharge 
or release has been corrected by competent 
authority, application may be made within 
one year after the date of correction.

(c) Class II (a). Those having a service-
connected noncompensable dental condition 
or disability adjudicated as resulting from 
combat wounds or service trauma may be 
authorized any treatment indicated as 
reasonably necessary for the correction of 
such service-connected noncompensable 
condition or disability. 

(d) Class II(b). Those having a service-
connected noncompensable dental condition 
or disability and who had been detained or 
interned as prisoners of war for a period 
of less than 90 days may be authorized any 
treatment as reasonably necessary for the 
correction of such service-connected dental 
condition or disability.

(e) Class II(c). Those who were prisoners 
of war for 90 days or more, as determined 
by the concerned military service 
department, may be authorized any needed 
dental treatment.  Class IIR (Retroactive). 
Any veteran who had made prior application 
for and received dental treatment from the 
Department of Veterans Affairs for 
noncompensable dental conditions, but was 
denied replacement of missing teeth which 
were lost during any period of service 
prior to his/her last period of service may 
be authorized such previously denied 
benefits under the following conditions: 
(1) Application for such retroactive 
benefits is made within one year of April 
5, 1983. (2) Existing Department of 
Veterans Affairs records reflect the prior 
denial of the claim. All Class IIR 
(Retroactive) treatment authorized will be 
completed on a fee basis status. 

(g) Class III. Those having a dental 
condition professionally determined to be 
aggravating disability from an associated 
service-connected condition or disability 
may be authorized dental treatment for only 
those dental conditions which, in sound 
professional judgment, are having a direct 
and material detrimental effect upon the 
associated basic condition or disability. 
(h) Class IV. Those whose service-connected 
disabilities are rated at 100% by schedular 
evaluation or who are entitled to the 100% 
rate by reason of individual 
unemployability may be authorized any 
needed dental treatment.

(i) Class V. A veteran who is participating 
in a rehabilitation program under 38 U.S.C. 
chapter 31 may be authorized such dental 
services as are professionally determined 
necessary for any of the reasons enumerated 
in Sec. 17.47(g). 

(j) Class VI. Any veterans scheduled for 
admission or otherwise receiving care and 
services under chapter 17 of 38 U.S.C. may 
receive outpatient dental care which is 
medically necessary, i.e., is for dental 
condition clinically determined to be 
complicating a medical condition currently 
under treatment.


38 C.F.R. § 17.161 (1998)

The Board finds that the veteran would not be eligible for any of 
the classes of treatment provided in § 17.161.  See VAOPGCPREC 5-
97; 62 Fed. Reg. 15566 (1997).

The veteran would not be eligible for Class I VA outpatient 
treatment because he does not have an adjudicated compensable 
service-connected dental condition.  38 U.S.C.A. 1712(b)(1)(A); 
38 C.F.R. § 17.161(a).  As set forth below, the veteran's missing 
teeth have not been shown to be due to loss of substance of the 
body of the maxilla or mandible due to trauma or disease such as 
osteomyelitis.  Therefore, legal authority precludes compensation 
for missing teeth or any of the other conditions described above.  
See 38 C.F.R. §§ 4.149, 4.150.

The veteran would not be eligible for Class II outpatient 
treatment under 38 C.F.R. 17.161(b)(1), because he was discharged 
from active service prior to August 13, 1981.

The veteran also would not be eligible for Class II outpatient 
treatment under the provisions of 38 C.F.R. § 17.161(b)(2).  In a 
separate decision issued at the same time as this decision,  the 
Board has granted service connection for caries in teeth Number 
2, Number 4, Number 6, Number 7, Number 9, Number 10,  Number 13, 
Number 14, Number 17, Number 18, Number 20, Number 22, Number 28, 
Number 29, Number 32 and extraction of teeth Number 3, Number 5, 
Number 16, Number 32.  Generally, claimants are eligible for one-
time correction of noncompensable service-connected dental 
conditions.  In the case of the veteran, who was released from 
active duty in November 1969, an application for such treatment 
must have been filed within one year of discharge.  Clearly, the 
veteran's application for treatment, filed approximately twenty 
years later, is untimely under the aforementioned eligibility 
category; therefore, the veteran is ineligible for Class II VA 
treatment based on that application.

The veteran recognized that his application was untimely in his 
statement of March 1991, wherein he stated that he met all of the 
criteria for dental treatment except that he did not apply within 
the proper time period.  He attributed this to not being informed 
of his rights at the time of discharge.  Under the provisions of 
38 U.S.C.A. § 1712(a)(2) (West 1991) a veteran must be provided 
at the time of discharge from service, a written explanation of 
the 90 day period for claiming outpatient dental treatment.  Mays 
v. Brown, 5 Vet. App. 302, 306 (1993).  However, the notice 
requirement contained in § 1712(a)(2) refers to the time limit 
for filing for veterans discharged after August 31, 1981.  There 
was no requirement that veteran's discharged prior August 31, 
1981, be notified of the filing requirements.  The Board is bound 
by the one year filing requirement contained in 38 C.F.R. 
§ 17.161(b)(2).

Alternatively, veterans having a service-connected noncompensable 
dental condition determined to be the result of combat wounds or 
other service trauma, will be eligible for VA dental care on a 
"Class II(a)" basis.  38 U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. § 
17.161(c).  For these purposes, the term "service trauma" does 
not include the intended effects of therapy or restorative dental 
care and treatment provided during the veteran's military 
service.  VAOPGCPREC 5-97. 

The veteran's extensive service medical and dental records show 
regular dental treatment, including extractions and restorations.  
However, there is no indication whatsoever in the service dental 
records that such treatment was required as a result of dental 
trauma; rather, these measures were required due to dental 
caries.  As such, the fact that the veteran received dental 
treatment in service, in and of itself, does not now entitle him 
to VA outpatient dental treatment.  See VAOPGCPREC 5-97 
("Service trauma" does not include the intended effects of 
therapy or restorative dental care and treatment provided during 
the veteran's military service).

The service medical and dental records show no evidence of trauma 
to the face or mouth during service.  Additionally, there is no 
evidence that any medical or dental professional has linked any 
condition, including the loss of any tooth, to trauma to the face 
or mouth experienced during service.  Therefore, the Board 
concludes that the veteran is not eligible for Class II(a) VA 
outpatient dental treatment.

Another category of eligibility, Class II(b) or (c) eligibility, 
extends to veterans having a service-connected noncompensable 
dental condition or disability and who were detained or interned 
as prisoners of war.  38 C.F.R. § 17.161(d),(e).  Pursuant to 38 
U.S.C.A. § 101(32) and C.F.R. § 3.1(y), the term "former 
prisoner of war" means a person who, while serving in the active 
military, naval or air service, was forcibly detained or interned 
in line of duty by an enemy Government or its agents, or a 
hostile force, during a period of war.  The evidence does not 
show, nor does the veteran contend that he was ever a POW.  
Therefore, he does not meet the criteria for eligibility for 
either Class II(b) or (c) VA outpatient dental treatment.

In addition, veteran does not allege, nor does the evidence 
suggest, that he meets any of the other categories of eligibility 
of 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 17.161.  For example, he 
does not have a dental condition clinically determined to be 
complicating a medical condition currently being treated by VA, 
and there is no evidence that he is a Chapter 31 vocational 
rehabilitation trainee.

Under these circumstances, his claim for VA outpatient dental 
treatment must be denied as a matter of law.  As the veteran's 
claim for compensation and VA outpatient dental treatment is 
barred by law, it must be denied.  Because the law, and not the 
facts, is dispositive of the issue, the veteran has failed to 
state a claim upon which relief may be granted, and, as a matter 
of law, the claim must be denied.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

The claim of entitlement to outpatient dental treatment is 
denied.





		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

